internal_revenue_service number release date index number -------------------------------------- ------------------------------------- ----------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc psi plr-105731-12 date june legend ------------------------------------- ---------------------------- ------------------------------- ---------------------------- ---------------------- ---------------------------------------------------- ---------------------------- ------------- ---------------------- ---------------------- ------------------------- ------------------- ----------------- ----------------- x y a_trust state date date date date date date plr-105731-12 dear ------------------ this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated on date under the laws of state x’s subsidiary y is also incorporated under the laws of state x timely elected to be treated as an s_corporation effective date and elected to treat y as a qualified_subchapter_s_subsidiary qsub effective date a the sole shareholder of x at that time created trust on date on date a transferred all of the voting_stock in x to trust trust was a grantor_trust wholly owned by a under sec_671 a died on date x’s s_corporation status terminated on date when the trustees failed to make an election to treat trust as an electing_small_business_trust esbt x represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent x further represents that x and its shareholders have filed their federal_income_tax returns consistent with having a valid s_corporation_election in effect for all taxable years since x elected to be an s_corporation x and its shareholders consent to making any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 defines an esbt sec_1361 provides that except as provided in sec_1362 an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential current plr-105731-12 beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 or sec_1361 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or was terminated under sec_1362 or b c the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation or a qualified_subchapter_s_subsidiary and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation or a qualified_subchapter_s_subsidiary as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election and y’s qsub election terminated on date and that these terminations were inadvertent within the meaning of sec_1362 we further conclude that pursuant to the provisions of sec_1362 x will be treated as an s_corporation and y will be treated as a qsub effective date and thereafter provided that such elections are not otherwise terminated under sec_1362 trust will be treated as an esbt from date provided that trust is otherwise eligible to be an esbt this ruling is contingent upon the trustees of trust filing a properly completed esbt election effective date with the appropriate service_center within days following the date of this letter and upon trust filing any necessary amended returns and paying any additional tax and interest due within days following the date of this letter a copy of this letter should be attached to the esbt election and any relevant amended_return the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-105731-12 the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning whether x otherwise qualifies as an s_corporation whether y otherwise qualifies as a qsub whether trust otherwise qualifies as a qsst or whether any other shareholder of x is a permissible s_corporation shareholder this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
